Citation Nr: 0533743	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  05-29 801	)	DATE
	)
	)


THE ISSUE

Whether a July 1962 Board of Veterans Appeals (Board) 
decision contained clear and unmistakable error (CUE) in 
failing to restore a 30 percent evaluation for anxiety 
neurosis with tachycardia.



REPRESENTATION

Moving party represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD



J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from February 1944 to 
April 1946.  For combat service in the European Theater 
during World War II, he was awarded the EAME Theater Ribbon 
with three Bronze Service Stars.

This matter comes before the Board based upon the veteran's 
CUE motion as to a Board decision of July 1962, which 
affirmed the Regional Office (RO) August 1961 rating decision 
which had reduced the evaluation of the veteran's service-
connected anxiety neurosis with tachycardia from 30 to 10 
percent.  The veteran's formal motion was received at the 
Board in September 2005 along with a request that it be 
advanced on the docket as a result of the veteran's advancing 
age.  The motion for advance on the docket was granted.  The 
Board offered the representative the opportunity of reviewing 
the claims folder and of filing a supplemental response.  No 
response to this offer has been received within the period of 
time allowed, and the case is now ready for appellate review.


FINDING OF FACT

The July 1962 Board decision, which affirmed the RO's earlier 
rating reduction from 30 to 10 percent for anxiety neurosis 
with tachycardia, did not affirmatively discuss the newly 
applicable provisions of 38 C.F.R. § 3.44(a) (effective 
February 1961), but did fully discuss the record of 
examinations and medical history of the veteran, the rating 
reduction was in fact based upon multiple (not one) 
psychiatric examinations, all of which were as complete and 
full as those examinations used to establish the initial 30 
percent evaluation, and these more recent multiple 
examinations supported a conclusion that the veteran's 
anxiety neurosis had manifested a sustained improvement which 
was reasonably certain to be maintained under the ordinary 
conditions of the veteran's life.




CONCLUSION OF LAW

The July 1962 Board decision affirming the RO's earlier 
rating reduction from 30 percent to 10 percent for anxiety 
neurosis with tachycardia was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§§ 20.1400-20.1411 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulation:  As a preliminary matter, the Board notes 
that in Livesay v. Principi, 15 Vet. App. 165 (en banc) 
(2001), the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA was not applicable to motions 
alleging CUE in decisions of the Board.  Accordingly, the 
Board finds that VCAA is not applicable to this motion.  

The moving party has challenged the Board's July 1962 
decision on the grounds of CUE.  38 U.S.C.A. § 7111; 38 
C.F.R. §§ 20.1400, 20.1403 (2005); VAOPGCPREC01-98.  Under 38 
U.S.C.A. § 7111, the Board has been granted the authority to 
revise a prior decision of the Board on the grounds of CUE.  
A motion requesting review under this statute may be filed at 
any time after the underlying decision is made.  Pursuant to 
an opinion of VA General Counsel, the Board's authority 
applies to any motion pending on or filed after the date of 
enactment of the statute on November 21, 1997.  38 C.F.R. 
§ 20.1400; VAOPGCPREC1-98.  

The statute and implementing regulations provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of 
Practice.  See 38 C.F.R. §§ 20.1400-20.1411.  Pursuant to 38 
C.F.R. § 20.1404 (b), the motion alleging CUE in a prior 
Board decision must set forth clearly and specifically the 
alleged CUE, or errors of fact or law in the Board decision, 
the legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations or failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error are insufficient to satisfy the 
requirement.

Pursuant to 38 C.F.R. § 20.1403, CUE is a very specific and 
rare kind of error.  It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extent at the time 
were incorrectly applied.  Review for CUE in a prior Board 
decision must be based on the record and law that existed 
when that decision was made.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370 (1991); Damrel v. Brown, 6 Vet. App. 242 
(1994); Russell v. Principi, 3 Vet. App. 310 (1992); Fugo v. 
Brown, 6 Vet. App. 40 (1993); Luallen v. Brown, 8 Vet. App. 
92 (1995).  

Additionally, a CUE motion must assert more than a 
disagreement as to how the facts were weighed or evaluated.  
See Crippen v. Brown, 9 Vet. App. 412, 418 (1996) (quoting 
Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
Persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.  
Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  It is also well 
established that a breach of the duty to assist cannot form 
the basis of a claim for CUE.  Caffrey v. Brown, 6 Vet. App. 
377, 383-84 (1994).  The Court has also held that the 
benefit-of-the-doubt rule of 38 U.S.C.A. § 5107 could never 
be applicable in assessing a CUE motion.  See Andrews v. 
Principi, 18 Vet. App. 177 (2004).  

The moving party in this case has argued the requisite degree 
of specificity in its claim of CUE in alleging that the 1962 
Board decision at issue failed to discuss or apply the 
applicable regulation on stabilization of disability 
evaluations at 38 C.F.R. § 3.344, which became effective in 
February 1961 and was in effect at the time of the Board 
decision in July 1962.  The moving party has argued that the 
Court decision in Brown v. Brown, 5 Vet. App. 413 (1993), 
which discussed the application of 38 C.F.R. § 3.344, 
mandates a finding of CUE in the Board's July 1962 decision.  

In Brown, the Court noted that 38 C.F.R. § 3.344(a) contained 
at least four specific requirements applicable to rating 
reductions.  First, the Board must review "the entire record 
of examinations and the medical-industrial history to 
ascertain whether the recent examination was full and 
complete."  Second, examinations less full and complete than 
those on which payments were authorized or continued will not 
be used as a basis of reduction.  Third, ratings on account 
of diseases subject to temporary and episodic improvement, 
e.g., psychoneurotic (anxiety) reaction, will not be reduced 
on any one examination, except in those instances where all 
the evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Fourth, 
although material improvement in the physical or mental 
condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  Brown, 5 Vet. App. at 419.  
Additionally, the Court in Brown pointed out that the burden 
of proof in a rating reduction case was not the same as in a 
rating increase case, and that in rating reductions, the 
Board was required to establish, by a preponderance of the 
evidence, and in compliance with 38 C.F.R. § 3.344 (a), that 
a rating reduction was warranted.  

Facts:  During service in the European Theater during World 
War II, the service medical records document that the veteran 
was found to have mild neurosis with gastric symptoms.  
Another notation at this time noted epigastric distress pains 
and "possible psychosomatic."  The April 1946 physical 
examination for separation noted that the veteran had an 
emotional instability reaction which was chronic and mild.  
The veteran filed a claim for service connection for 
nervousness following service and, based upon the service 
medical records, the RO granted service connection for 
anxiety neurosis related to combat service.  

A January 1947 VA examination contained the veteran's report 
that in early 1945, he was exposed to heavy shell fire and 
when a particular shell landed in close proximity to him, he 
became extremely nervous which resulted in his 
hospitalization.  The veteran had married prior to service 
and then had one child and was making a good marital 
adjustment.  Following discharge, he had stayed on a farm 
with his in-laws for three months and obtained a job as a 
night watchman but had been recently laid off.  Upon 
examination, the veteran did not look ill and was friendly, 
sociable, and cooperative.  There was no abnormality in 
behavior and answers were relevant and coherent but he was 
inclined to be somewhat evasive.  There were no particular 
tensions or tremors.  The veteran reported that, due to any 
excitement, he became tense and tremulous and was unable to 
eat and had difficulty sleeping.  It was noted that the 
veteran had a neuropathic background and he was at present 
somewhat upset over the fact that his wife was pregnant.  The 
diagnosis was moderate anxiety neurosis.

In June 1947, the veteran was provided a private psychiatric 
examination.  The veteran reported that during service an 
artillery shell exploded close to him and this made him 
nervous and sick to his stomach and he suffered from vomiting 
for about three days.  His present difficulty consisted of 
nervousness, irritability, restlessness, and a burning 
sensation in the stomach with lots of gas and discomfort.  He 
also complained of headaches, dizziness, attacks which seemed 
to be the beginning of a faint, weakness in the low back, 
poor sleep, disturbance in appetite, and loss of weight.  A 
neurological examination was negative for significant 
findings, but he was noted to be tense, restless and uneasy.  
The veteran had a good job which he returned to following 
discharge and he reported having lost two or three weeks 
because of illness since the previous July.  He reported a 
startle reaction and that minor noises behind him were very 
upsetting.  The impression was that the veteran had a clear-
cut anxiety reaction of a chronic type and of a moderate 
degree which distinctly impaired his working efficiency.

The veteran was again examined by VA in June 1949.  It was 
noted at this time that he now had four children and was 
getting along with his wife fairly well, although the 
additional family pressure was an evident strain.  Since 
previous examination in 1947, the veteran reported that his 
hip was swollen for a week after which he visited his mother 
in Tennessee and stayed there for seven months to convalesce.  
He returned in November 1948, and worked for two months for a 
gravel company driving a truck, and then went to the Michigan 
Carton Company where he had been employed as a cutter man for 
the past eight months.  He estimated one week's loss of work 
in the last year on account of "headaches and sick to 
stomach" (quotes in original).  The veteran still reported 
occasional anxiety attacks which awakened him at night.  
Mental status examination revealed the veteran to be 
friendly, pleasant and cooperative with an indifferent 
attitude which concealed obvious anxiety and tension.  He 
comprehended poorly and was of borderline mentality with a 
correspondingly impaired judgment.  No mood disturbance was 
noted, productions were coherent and relevant, and 
hallucinations and delusions were denied.  Insight was poor.  
The diagnosis was psychoneurosis, anxiety state, moderate.  
The physician wrote that there had been essentially no change 
since the veteran's last examination of January 1947.  Social 
adjustment was satisfactory but symptoms caused some 
vocational impairment.  

These records, collectively, are those considered by the RO 
in the assignment of the veteran's 30 percent disability 
evaluation for service-connected anxiety neurosis with 
tachycardia.

The veteran was apparently scheduled for a periodic 
reexamination by VA in June 1961.  The veteran had not been 
examined since previously in June 1949.  Under interval 
history, the veteran reported that his nerves were bad, he 
had been told to stop smoking, and had had some teeth 
removed.  He reported that his stomach bothered him and that 
he had a breaking out on his leg, and his arms went to sleep 
at night.  He said he got shaky sometimes if anything 
happened, and that he was a light sleeper and any little 
noise would wake him up.  He continued to work at the 
Michigan Carton Company in an oiler's job and he estimated 
that he had missed two weeks of work time in the past year, 
but this was due to "influenza and high fevers" (quotes in 
original).  The veteran remained married with five children 
who occasionally upset him.  He got along very well with his 
mother as well as his six brothers and sisters.  He had quite 
a few friends with whom he enjoyed fishing and hunting.  He 
reported that he saw a private physician every several months 
for "intercurrent illnesses."  Examination revealed the 
veteran to be slightly ill at ease, cooperative and passive 
during the interview.  General motor activity was slightly 
increased with gesticulation.  Verbal productivity was 
increased in amount and was spontaneous about physical 
symptomatology.  The veteran's account was reported as 
inadequate, but relevant and coherent.  Emotionally, the 
veteran seemed mildly tense and apprehensive and his affect 
was appropriate.  There was no psychotic aberration, but 
there certainly was somatic preoccupation or orientation.  
The physician wrote that the veteran's degree of vocational 
inadaptability was "minimal," and degree of social 
inadaptability was "mild."  The doctor reported that "there 
does seem to have been improvement in the emotional disorder 
of this veteran since time of the last examination."  The 
diagnosis was anxiety reaction, chronic, mild.  

Based upon the report of this examination, the RO took action 
in accordance with the then applicable 38 C.F.R. § 3.105(e) 
(1961) to reduce the veteran's evaluation for service-
connected psychoneurosis from 30 to 10 percent in accordance 
with the 1945 Schedule for Rating Disabilities, paragraphs 
9105 and 9101, based upon a finding that the most recent 
examination showed that the veteran's overall symptomatology 
was "moderate" rather than" moderately severe."  In 
accordance with 38 C.F.R. § 3.105(e), the rating reduction 
was accomplished, but the effective date of such reduction 
was established 60 days after the rating action.  The veteran 
was duly notified and provided a period of 60 days to respond 
with any evidence he might have in dispute of such reduction.  

The following month, the veteran responded with a 
disagreement in the rating reduction and the submission of a 
private medical examination performed in September 1961.  The 
doctor performing this examination wrote that she had seen 
the veteran once previously in December 1960 regarding her 
consultation with his oldest daughter.  She wrote that upon 
examination, the veteran was neat and clean in appearance and 
reported that he still had frequent gastric distress, 
headaches and insomnia.  He reported periodic flare-ups of a 
neurodermatitis which he felt were related to tension.  He 
admitted freely that he had been drinking heavily in former 
years, but had given this up.  In her first contact with the 
veteran, she was impressed that the veteran was a fairly 
tense, mildly agitated individual who emphasized his 
inability to tolerate noise and confusion and who reacted to 
it with shakiness or violent temper outbursts.  Her 
diagnostic impression of him at present was that of an 
insecure, tense and basically very dependent individual who 
defended against his anxiety with temper outbursts and 
somatic complaints.

In response to the veteran's disagreement with the rating 
reduction, the RO provided him with another VA psychiatric 
examination by a physician who had not previously seen him.  
In January 1962, the veteran reported feeling worse now than 
previously.  He complained that his back bothered him and 
that his arms and legs went to sleep frequently.  The doctor 
reported the veteran had many somatic complaints referable to 
many parts of his body.  The veteran reportedly had 
occasional nightmares dreaming about all kinds of accidents 
and about fire in the house and often felt shaky.  He 
reported having hot spells during which his heart speeded up 
and beat very fast.  It was noted that the veteran's 
industrial adjustment was good and he continued as an oiler 
for a local company.  The veteran was married with five 
children, two of which played musical instruments and he was 
bothered by the noise.  

On mental status examination, the veteran was somewhat tense 
during the interview and his speech was centered mainly about 
his complaint that his disability compensation had been 
reduced.  The veteran appeared to be kind of hypochondriacal 
with a tendency to exaggerate the symptoms.  This was 
supported by the fact that any random question about any part 
of his body would elicit some kind of positive response.  The 
doctor reported that this tendency to exaggerate probably was 
due to the veteran's desire to prove to others and himself 
that he was sicker than he actually was.  There was no 
evidence of psychosis, sensorium was clear, memory and 
orientation were good, attention was good, concentration was 
satisfactory, intellectual functioning was adequate, and 
judgment was good, but the veteran had a limited amount of 
insight.  The doctor concluded that the veteran was not 
psychotic and that his degree of social and industrial 
inadaptability was probably mild.  The veteran's emotional 
status was approximately the same as was stated during 
previous VA examination in June 1961.  There might be some 
increase of symptoms which were apparently due to his 
dissatisfaction with the reduction of his disability 
compensation.  The diagnosis was psychoneurotic disorder, 
anxiety reaction, mild.  

This was the competent clinical evidence on file at the time 
of the Board decision in July 1962.  That decision recorded 
the issue before the Board as the RO's rating reduction from 
30 to 10 percent of the disability evaluation for the 
veteran's service-connected anxiety neurosis with 
tachycardia.  That decision discussed and reported the most 
recent evidence on file including VA examinations and private 
medical evidence submitted by the veteran.  That decision 
noted that both VA examinations characterized the veteran's 
chronic anxiety reaction as essentially "mild."  It noted 
that the January 1962 VA examination essentially corroborated 
findings made in the June 1961 examination about the mild 
degree of social and industrial inadaptability.  It noted 
that these two VA examinations and the private medical 
evidence submitted by the veteran essentially showed the 
veteran to have no psychoses with a clear sensorium and 
adequate memory, orientation, concentration and intellectual 
functioning.  The decision discussed the fact that the 
evidence revealed that the veteran continued to be employed 
on a full-time basis and that he was married with five 
children, and he only reported minimal loss of time from work 
due to physical disability.  The Board referred to the 1945 
Rating Schedule, which had been amended since the time of the 
rating decision in August 1961, and concluded that the 
consistent symptomatology shown in multiple VA examinations 
and corroborated in private medical records collectively 
revealed that the veteran essentially had "emotional tension 
or other evidence of anxiety productive of moderate social 
and industrial impairment" consistent with the 10 percent 
evaluation which had been assigned by the RO in its rating 
reduction.  This rating judgment was based upon the then-
current version of the Schedule for Rating Disabilities, 
effective October 1, 1961, under a newly adopted general 
rating formula for psychoneurotic disorders.

Analysis:  The moving party is clearly correct in its 
observation that the July 1962 Board decision did not 
affirmatively discuss the then-applicable provisions of the 
regulation for stabilization of disability evaluations at 38 
C.F.R. § 3.344 (a), which had been adopted the previous year 
in February 1961.  However, the Board finds that although the 
provisions of this regulation were not affirmatively 
discussed, the evidence then on file as considered and 
discussed in the Board's July 1962 decision, substantially 
satisfied the requirements of this regulation.  

The veteran's entire clinical history was before the Board at 
the time of its decision, and it may be assumed that the 
veteran's entire clinical history was reviewed by the Board, 
albeit the earliest VA examinations on file were not 
specifically discussed in the Board decision itself.  
Certainly all of the competent clinical evidence, both 
private and VA, which was on file contemporaneous with the 
time of the rating reduction by the RO in August 1961 was 
specifically discussed by the Board in its July 1962 
decision.  

Additionally, any fair reading of the substantive clinical 
evaluations conducted by VA in June 1961 and January 1962 
shows that they were each certainly as full and complete as 
the earlier VA examinations conducted in 1947 and 1949.  
Clearly, the latter examinations included a review of the 
earlier examinations, since it was concluded by the physician 
who conducted the June 1961 examination that the veteran did 
objectively demonstrate an improvement in his psychiatric 
symptoms since the time of earlier examination, and the 
subsequent July 1962 VA examining physician concurred in this 
assessment.  Each of the two later VA examinations provided a 
complete discussion of interval history, work or industrial 
history, social history, medical history, and included a 
current psychiatric examination with comments and a 
concluding diagnoses, essentially identical to if not more 
thorough than, the two previous VA examinations conducted in 
January 1947 and June 1949.  

The Board's July 1962 decision did not affirm the RO's rating 
reduction from 30 to 10 percent for anxiety neurosis, itself 
an identified disease subject to temporary or episodic 
improvements in accordance with 38 C.F.R. § 3.344(a), on the 
basis of any one examination.  Instead, the Board in July 
1962 based its decision upon a consideration of all 
contemporaneous evidence on file including two VA 
examinations, which were as thorough and complete as all 
prior examinations, and multiple private medical records 
submitted by the veteran himself.  

Moreover, the Board finds that, although not discussed in the 
July 1962 decision at issue, the evidence then on file as 
considered and discussed by the Board in the July 1962 
decision not only clearly established that the veteran had 
experienced an essential reduction in overall psychiatric 
symptoms from moderate to mild in nature but also 
demonstrated, well over 10 years after the veteran's initial 
rating had been established, that this material improvement 
in mental condition made it reasonably certain that the 
improvement would be maintained under the ordinary conditions 
of the veteran's life.  The evidence on file at the time of 
the July 1962 decision revealed that the veteran had 
continued to succeed in consistent employment over the years 
since he was separated from service.  It also revealed that 
he had successfully maintained his marriage with multiple 
children and had demonstrated very good social adaptability 
by documented good social interaction with his mother and six 
brothers and sisters as well as quite a few friends with whom 
he enjoyed fishing and hunting.  The evidence revealed at the 
time of the rating reduction that the veteran had stopped 
smoking and stopped or considerably reduced drinking.  

Finally, both private and VA contemporaneous evidence on file 
at the time of the rating reduction tended to reveal that a 
significant portion of the veteran's physical symptomatology 
was somatic in nature and not supported by any clearly 
identified pathology due to disease or injury.  At the time 
of the rating reduction, the veteran was shown upon multiple 
clinical records to have maintained successfully both social 
and industrial adaptability, albeit to have continued to 
manifest "emotional tension or other evidence of anxiety 
productive of moderate social and industrial impairment" 
consistent with the 10 percent scheduler criteria in effect 
under the October 1961 version of the Schedule for Rating 
Disabilities at the time of the Board's July 1962 decision.  
Additionally, this rating reduction was based upon an 
objectively documented improvement in overall symptoms and 
was not based solely upon the changes in the Scheduler rating 
criteria which had taken place from the initial rating 
actions through the time of the 1962 Board decision.  The 
Board finds that a clear preponderance of the evidence on 
file supported the Board's decision in July 1962 to affirm 
the RO's earlier rating reduction.  

Although the Court's decision in Brown v. Brown, 5 Vet. App. 
413 (1993), criticized the Board decision for a failure to 
provide adequate reasons and bases in support of its decision 
to reduce a veteran's disability evaluation, the Board notes 
that Brown may be distinguished from this case because Brown 
involved a timely appeal of the rating reduction to the Board 
and then to the Court, whereas in this case the Board's 1962 
decision is final and the rating reduction is being attacked 
collaterally on the basis of CUE in that decision.  Cf. 
Sorakubo v. Principi, 16 Vet. App. 120 (2002); Ternus v. 
Brown, 6 Vet. App. 370 (1994); Olson v. Brown, 5 Vet. App. 
430 (1993).  Albeit even in claims alleging CUE in a final 
rating reduction, the failure to have applied applicable 
regulations, extant at that time, is CUE, the Board notes 
that, in some decisions issued prior to judicial review of VA 
decisions, a determination that such applicable regulations 
were not applied may not be fairly ascertained merely from 
whether the regulations were cited or detailed reasons or 
bases given to support the reduction.  See Fugo v. Brown, 6 
Vet. App. 40, 44 (1993) (noting that "[i]t is difficult to 
see how either failure in 'duty to assist' or failure to give 
reasons or bases could ever be CUE").  

Concerning this, the Board notes that it is clear that the 
statutory requirements regarding statements of reasons and 
bases in Board decisions at present were different from those 
in effect at the time of the Board decision issued in July 
1962.  Compare 38 U.S.C.A. § 7104(d) (2002) ("Each decision 
of the Board shall include---  (1) a written statement of the 
Board's findings and conclusions, and the reasons or bases 
for those findings and conclusions, on all material issues of 
fact and law presented on the record . . . ."), with 38 
U.S.C.A. § 4004(d) (1958 & Cumulative Supplement V) ("The 
decisions of the Board shall be in writing and shall contain 
findings of fact and conclusions of law separately stated.") 
(subsection (d) added by Pub. L. 87-97, § 1, July 20, 1961); 
cf. Crippen v. Brown, 9 Vet. App. 412, 420 (1996) (noting 
that it is generally not a fruitful exercise to speculate 
regarding certain matters in a particular RO decision issued 
prior to February 1, 1990, because before February 1, 1990, 
when 38 U.S.C. § 5104(b) was added to the law to require ROs 
to specify the evidence considered and the reasons for 
disposition such RO decisions routinely lacked such 
specificity).  Thus, while the July 1962 decision might not 
stand up to judicial review regarding adequacy of reasons or 
bases required at present, the requirements at present were 
simply not in effect in July 1962,  Therefore, in determining 
whether the reduction in 1962 was CUE, the Board must 
consider the 1962 Board's decision within the context of its 
time and of the laws which existed at that time and not find 
CUE based on mere speculation that a regulation was not 
applied because it was not noted or discussed in the 
decision.  Rather, the Board should look to the Board's 
decision in its entirety and the evidence on which it was 
based.  

In summary, the Board finds that although the July 1962 Board 
decision at issue in this CUE motion certainly did not 
discuss the then-applicable provisions of 38 C.F.R. § 3.344 
(a), that decision nonetheless adequately complied with the 
underlying requirements in that regulation in that it 
included a Board review of the entire record of examinations 
and the medical-industrial history, the VA examinations and 
private medical evidence considered and used to reduce the 
veteran's evaluation were in fact as full and complete as 
those earlier examinations on which payments were initially 
authorized or continued, the rating reduction was not ordered 
or affirmed on the basis of any one examination, and the 
collective evidence on file at the time of the rating 
reduction demonstrated both a material improvement in the 
veteran's mental condition, and made it reasonably certain 
that the improvement would be maintained under the ordinary 
conditions of life.  The Board then concluded in July 1982 
that a preponderance of the evidence on file supported a 
decision to reduce the veteran's disability evaluation for 
anxiety neurosis with tachycardia from 30 to 10 percent.  

As a footnote, the Board notes that when the RO initially 
granted service connection for anxiety neurosis, and included 
"with tachycardia" as an associated symptom, the RO was 
clearly not granting service connection for heart disease 
related to service, but was rather including tachycardia, as 
a symptom of a rapid heartbeat, which was then clearly 
associated with the veteran's service-connected anxiety 
neurosis.  There is no evidence on file form the 1940's to 
the 1960's, or any argument from the veteran or his 
representative, that this rating reduction failed to 
adequately consider whether the veteran had sustained any 
material improvement of heart disease or other heart 
disability, as no such disability was identified at any time 
during service or in the decades thereafter.

In carefully reviewing all of the competent relevant evidence 
on file from service through the time of the Board's decision 
in July 1962, the Board finds that the two VA examinations 
conducted by VA in January 1947 and June 1949 essentially 
concluded that the veteran's symptoms were "moderate," and 
the second examination performed in June 1949 essentially 
stated that there had been no change since the earlier 
January 1947 examination.  Similarly, both VA examinations 
performed prior to the Board's decision to reduce the 
veteran's rating reduction from 30 to 10 percent both 
concluded that the veteran's overall symptomatology due to 
his anxiety reaction was "mild,".  The June 1961 examination 
report specifically found that the veteran had objectively 
demonstrated some improvement since the time of earlier 
examination, and the second examination conducted in January 
1962 clearly concurred that his symptomatology was 
essentially the same as that demonstrated by the veteran 
earlier in June 1961.  The private medical records submitted 
by the veteran at the time of this rating reduction noted 
that the veteran was "mildly" agitated and that he manifested 
his disability with "somatic complaints."  

Based upon this evidence, the Board concludes that the 
Board's decision to reduce the veteran's evaluation from 30 
to 10 percent in July 1962 substantially complied with the 
regulation governing stabilization of ratings at 38 C.F.R. 
§ 3.344(a).  This decision essentially amounted to one of 
rating judgment, and CUE may not be established on the basis 
of disagreement as to how the facts were weighed or 
evaluated.  Crippen, 9 Vet. App. at 418.  The Board finds 
that the moving party has not presented a claim of CUE, based 
upon an alleged failure to consider, discuss, and apply the 
provisions of 38 C.F.R. § 3.344(a), which compels a 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  The Board finds that the correct facts as they were 
known at the time in July 1962 were before the Board, and 
that the statutory and regulatory provisions extent at the 
time were correctly applied (albeit inadequately discussed by 
today's standards).  





	(CONTINUED ON NEXT PAGE)




ORDER

The motion for CUE in a Board decision issued in July 1962 is 
denied.



                       
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



